Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 15, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-10, dated 6/1/2021 were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a system for controlling movement of at least one transporting device arranged to transport at least one container, the system comprising:
a control interface configured to receive information about a product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks; and
one or more processors configured to:
determine whether the product is in condition for a return based on a product identifier and an expiry date located on the product;
in response to determining that the product is in condition for return, 
select, according to the product identifier and the expiry date located on the product, a first container from the plurality of containers into which the product is to be placed, and

store the command in a memory device; and
in response to determining that the product is not in condition for return, select a second container located at the workstation into which the product is to be placed for disposal.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 15 recites limitations that include a method for controlling movement of at least one transporting device arranged to transport at least one container, the method comprising:
receiving, by a control interface, first information about a first product to be moved from a workstation to one of a plurality of containers in one of a plurality of container stacks arranged in a facility, the plurality of container stacks being arranged without aisles between individual container stacks of the plurality of container stacks, the facility comprising pathways arranged in a grid-like structure above the plurality of container stacks;
by one or more processors, determining that the first product is in condition for return based on a first product identifier and a first expiry date located on the first product;
in response to determining that the first product is in condition for return, 
by the one of the processors, selecting, according to the first product identifier and the first expiry date located on the first product, a first container from the plurality of containers into which the first product is to be placed;
generating, by the one or more processors, a command to instruct a transporting device of a plurality of transporting devices to move the first container to the workstation, the plurality of transporting devices being configured to operate on the grid-like structure, and 

receiving, by the control interface, second information about a second product to be moved from the workstation to one of the plurality of containers in one of the plurality of container stacks;
by the one or more processors, determining  that the second product is not in condition for return based on a second product identifier and a second expiry date located on the second product; and
in response to determining that the second product is not in condition for return, selecting, by the one or more processors, a second container located at the workstation into which the second product is to be placed for disposal.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        June 4, 2021